DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification does not specifically describe element 8 as shown in the drawings filed 2/10/2021.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the component carrier with the component is embedded in the further component carrier” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 states, “at least one opening in the stack which opening”. The second instance of “opening” appears to be repetitive and should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 states, “is a low modulus material, in particular a material with a Young modulus smaller than 20 optionally”, this language does not definitively/positively claim a limitation and therefore is unclear.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US PG. Pub. 2014/0182889).

Regarding claim 1 – Shin teaches a component carrier (fig. 6, 200 [title] Multilayered substrate), comprising: a stack (combination of upper and lower layers insulation layers 120, 130, 220 and 140 and electrically conductive layers 130, 126, 230) comprising at least one electrically conductive layer structure (130, 230 and 150 [paragraph 0044] Shin states, “fine pattern layer 130”) and a plurality of electrically insulating layer structures (upper and lower layers 120, 220, 140 [paragraph 0046 & 0089] Shin states, “insulating layer 120…insulating layer 140… 120 and 130 may form one layer and a part represented by reference numeral 220 and 230 thereon may form the other layer”); 

Regarding claim 3 – Shin teaches the component carrier according to claim 1, wherein the coefficient of thermal expansion depicts the physical property ([paragraph 0053] Shin states, “the thermal expansion rate of the third insulating layer 140 may be smaller than that of the second insulating layer 120”).



Regarding claim 5 – Shin teaches the component carrier according to claim 1, wherein the Young’s modulus of at least one of the first and second dielectric structures (fig. 6, 220; which is the same material Ajinomoto build-up film (ABF) as that of 120) is smaller than 20 GPa (ABF is shown to have a Young’s Modulus of between 4-9 GPa as shown in datasheet provided as NPL).

Regarding claim 12 – Shin teaches the component carrier according to claim 1, wherein the encapsulant (fig. 6, 120, ABF film discussed in rejection to claim 5 above), which directly contacts the component (10), is a material with a Young modulus smaller than 20 GPa (ABF is shown to have a Young’s Modulus of between 4-9 GPa as shown in datasheet provided as NPL).

Regarding claim 14 – Shin teaches the component carrier according to claim 1, wherein the component (fig. 6, 10) is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component ([paragraph 0075] Shin states, “electric 

Regarding claim 15 – Shin teaches the component carrier according to claim 1, wherein the at least one electrically conductive layer structure (fig. 6, 130, 230, 150) comprises at least one of a group consisting of copper ([paragraph 0068] Shin states, “layer 150…copper foil is bonded and a pattern is then implemented by plating”), aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene.

Regarding claim 16 – Shin teaches the component carrier according to claim 1, comprising at least one of the following features: wherein the component carrier (fig. 6, 200) is shaped as a plate (see plate shape as shown in figure 6); wherein the component carrier is configured as one of a group consisting of a printed circuit board ([title] Shin states, “Multilayered substrate”), and a substrate; wherein the component carrier is configured as a laminate-type component carrier.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 19-20, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al.

Regarding claim 6 – Shin teaches the component carrier according to claim 1, further comprising: at least one opening (fig. 6, 111 [paragraph 0077] Shin states, “cavity 111”) in the stack (figure 6 shows the claimed structure and will have similar required functionality).
 	Shin does not explicitly teach the at least one opening in the stack is configured to suppress warpage of the component carrier.
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “is configured to suppress warpage of the component carrier” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
 
Regarding claim 7 – Shin teaches the component carrier according to claim 6, wherein the at least one opening (fig. 6, 111) is filled by a filling material (figure 6 shows the filling material to be element 120 that fills the opening 111).

Regarding claim 8 – Shin teaches the component carrier according to claim 7,    wherein the filling material (fig. 6, material of layer 120) is different to a material of the stack (combination of upper and lower layers insulation layers 120, 130, 220 and 140 and electrically conductive layers 130, 126, 230) in terms of a coefficient of thermal expansion ([paragraph 0053] Shin states, “the thermal expansion rate of the third insulating layer 140 may be smaller than that of the second insulating layer 120”) and/or a Young modulus.

Regarding claim 9 – Shin teaches the component carrier according to claim 6, comprising at least one of the following features: the at least one opening (fig. 6, 111) is at least partially filled by the filling material (120), in particular to cover side walls (see side wall of layer 110) and/or demarcation lines of the at least one opening (111); wherein the at least one opening comprises at least one of a group consisting of a slot, an elongated hole, and a sequence of dots: wherein the at least one opening (111) 

Regarding claim 19 – Shin teaches the method according to claim 19, further comprising: forming at least one opening (fig. 6, 111 [paragraph 0077] Shin states, “cavity 111”) in the stack (figure 6 shows the claimed structure and will have similar required functionality).
 	Shin does not explicitly teach the at least one opening in the stack is configured to suppress warpage of the component carrier.
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “is configured to suppress warpage of the component carrier” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 20 – Shin teaches the method according to claim 19, further comprising: filling a filling material (figure 6 shows the filling material to be element 120 that fills the opening 111) in the at least one opening (111) in a further process step (claimed method feature shown in figure 6).


 	Shim does not explicitly teach wherein the at least one opening in the stack makes the stack more yieldable or flexible during thermal expansion to thereby suppress warpage of the component carrier.
the at least one opening in the stack makes the stack more yieldable or flexible during thermal expansion to thereby suppress warpage of the component carrier” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Increased flexibility of the stack (and component carrier) will allow increased life and various operational environments of the component carrier.

Regarding claim 23 – Shin teaches the component carrier according to claim 22, wherein the at least one opening (fig. 6, 111) is filled by a filling material (material 120 shown in figure 6).

Regarding claim 24 – Shin teaches the component carrier according to claim 23,    wherein the filling material (fig. 6, material of layer 120) is different to a material of the stack (combination of upper and lower layers insulation layers 120, 130, 220 and 140 and electrically conductive layers 130, 126, 230) in terms of a coefficient of thermal expansion ([paragraph 0053] Shin states, “the thermal expansion rate of the third insulating layer 140 may be smaller than that of the second insulating layer 120”) and/or a Young modulus.

.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Zluc et al. (US PG. Pub. 2017/0339784).

Regarding claim 10 – Shin teaches the component carrier according to claim 1, but fails to explicitly teach wherein an area ratio between the component and the component carrier is larger than 35% in a plan view to the component carrier.
 	Zluc teaches a component carrier (fig. 5, 505) wherein an area ratio between the component (520 [paragraph 0165] Zluc states, “electronic components 520a and 520b”) and the component carrier is larger than 10% in a plan view to the component carrier ([paragraph 0072] Zluc states, “a surface ratio of the embedded component(s) compared to the entire surface of the described circuit board is more than 30%”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a component embedded therein as taught by Shin with the area ratio between the 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the area ratio between the component and the component carrier being larger than 35% in a plan view, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. As Zluc state above controlling the area ratio (being larger than 35%) will allow control of CTE and Young’s modulus that can prevent warpage.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Yoshikawa et al. (US PG. Pub. 2014/0118976).

Regarding claim 17 – Shin teaches an assembly, comprising: a component carrier according to claim 1; but fails to teach a further component carrier, wherein the component carrier with the component is embedded in the further component carrier having different physical properties; wherein the component carrier and the further component carrier both are printed circuit boards so that the assembly forms a board-in-board configuration.
 	Yoshikawa teaches an assembly comprising (figs. 1-2) a component carrier (110 [paragraph 0042] Yoshikawa states, “electronic component 110”) and a further 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the assembly having the component carrier as taught by Shin with the component carrier being embedded in a further component carrier and both carriers being considered circuit boards as taught by Yoshikawa because this arrangement will further protect the component carrier from the environment (dust, moisture) and in many instance increase the circuit density (smaller wiring pitch of the component carrier than that of the further component carrier) of the overall assembly.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Ikeda (US PG. Pub. 2016/0338195).


 	Ikeda teaches a component carrier (fig. 11) having a first (lower layer 29 of lower layer 21) and second (upper layer 28 of upper layer 23) dielectric structures on opposite sides of a component (17) with an encapsulant (layer 28 that encapsulates component 17) therebetween, wherein thicknesses of the first and second dielectric structures are different from each other ([paragraph 0025] Ikeda states, “the thickness of the support insulating layer 29 is 15-50% of the thickness of the coating insulating layer 28”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the assembly having the component carrier with a first and second dielectric structure directly in contact with the encapsulant as taught by Shin with the first and second dielectric structures having different thickness as taught by Ikeda because these thickness in combination with the different physical properties will allow for better control of the CTE and prevent unintended warpage (Ikeda; [paragraph 0007]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12, 14-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847